Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Baca on 8/12/22.
The application has been amended as follows: 
Listing of Claims:

1.	(Currently Amended)  A device, comprising:
a first transistor; 
an input node coupled with a first terminal of the first transistor; 
a first boost node coupled with a second terminal of the first transistor to boost a charge transferred from the input node to the first boost node via the first transistor; 
a circuit arranged to apply a shield voltage to a bulk contact of the first transistor at least partially responsive to a relationship between a voltage at the first terminal of the first transistor and a voltage at the second terminal of the first transistor;
a further first transistor, wherein the input node coupled with a first terminal of the further first transistor; and
a second boost node coupled with a second terminal of the further first transistor to boost a charge transferred from the input node to the second boost node via the further first transistor, wherein the second boost node is different than the first boost node,
a further circuit arranged to apply a shield voltage to a bulk contact of the further first transistor at least partially responsive to a relationship between a voltage at the first terminal of the further first transistor and a voltage at the second terminal of the further first transistor,
wherein the first transistor coupled to alternately turn ON or OFF at least partially responsive to a voltage at the second boost node,
wherein the first further transistor coupled to alternatively turn ON or OFF at least partially responsive to a voltage the first boost node.

2.	(Original)  The device of claim 1, wherein the circuit is configured to apply the shield voltage exhibiting a lower of a voltage level exhibited by the voltage at the first terminal and a voltage level exhibited by the voltage at the second terminal.

3.	(Currently Amended)  The device of claim 1, wherein the circuit comprises a second transistor and a third transistor.

4.	(Original)  The device of claim 3, wherein the second transistor is arranged to turn ON at least partially responsive to the voltage at the second terminal exhibiting a higher voltage level than a voltage level exhibited by the voltage at the first terminal, and to turn OFF at least partially responsive to the voltage at the first terminal exhibiting a higher voltage level than the voltage level exhibited by the voltage at the second terminal.

5.	(Original)  The device of claim 3, wherein the third transistor is arranged to turn ON at least partially responsive to the voltage at the first terminal exhibiting a higher voltage level than a voltage level exhibited by the voltage at the second terminal, and to turn OFF at least partially responsive to the voltage at the second terminal exhibiting a higher voltage level than the voltage level exhibited by the voltage at the second terminal.

6.	(Original)  The device of claim 3, wherein the first and second terminals of the first transistor are a drain and a source of the first transistor, respectively.

7.	(Original)  The device of claim 6, wherein a drain of the second transistor and the bulk contact of the first transistor are electrically coupled and a gate of the second transistor and the source of the first transistor are electrically coupled.

8.	(Original)  The device of claim 3, wherein a drain of the third transistor and the bulk contact of the first transistor are electrically coupled and a gate of the third transistor and the drain of the first transistor are electrically coupled.

9.	(Original)  The device of claim 3, wherein the second transistor is arranged to turn ON at least partially responsive to a voltage at the second terminal exhibiting a higher voltage level than a voltage level exhibited by a voltage at the first terminal, and to turn OFF at least partially responsive to the voltage at the first terminal exhibiting a higher voltage level than the voltage level exhibited by the voltage at the second terminal.

10.	(Original)  The device of claim 3, wherein the third transistor is arranged to turn ON at least partially responsive to a voltage at the first terminal exhibiting a higher voltage level than a voltage level exhibited by a voltage at the second terminal, and to turn OFF at least partially responsive to the voltage at the second terminal exhibiting a higher voltage level than the voltage level exhibited by the voltage at the first terminal.

11.	(Currently Amended)  The device of claim 1, wherein the first transistor is provided at a CMOS structure and the CMOS structure comprises a N-well and a P-substrate, and the bulk contact is electrically coupled to the N-well.

12.	(Currently Amended)  The device of claim 1, wherein the first transistor is provided at a CMOS structure, and the CMOS structure comprises a P-well, a deep N-well and a P-substrate, and the bulk contact is electrically coupled to the P-well and to the deep N-well.

13.	(Original)  The device of claim 1, wherein the circuit is configured to apply the shield voltage exhibiting a higher of a voltage level exhibited by the voltage at the first terminal and a voltage level exhibited by the voltage at the second terminal.

14.	(Currently Amended)  A method, comprising:
providing an input voltage to an input node of a charge pump cell; 
applying a shield voltage to a bulk contact of a charge transfer transistor at least partially responsive to a relationship between a voltage at a first terminal of the charge transfer transistor and a voltage at a second terminal of the charge transfer transistor, wherein the first terminal of the charge transfer transistor is electrically coupled with the input node of the charge pump cell; 
providing a first boosting charge at the second terminal of the charge transfer transistor;
applying a shield voltage to a bulk contact of a further charge transfer transistor at least partially responsive to a relationship between a voltage at a first terminal of the further charge transfer transistor and a voltage at a second terminal of the further charge transfer transistor, wherein the first terminal of the further charge transfer transistor is electrically coupled with the input node of the charge pump cell; and
providing a second boosting charge at the second terminal of the further charge transfer transistor, 
turning ON or OFF the charge transfer transistor at least partially responsive to a voltage at the second terminal of the further charge transfer transistor,
turning ON or OFF the further charge transfer transistor at least partially responsive to a voltage at the second terminal of the charge transfer transistor.

15.	(Previously Presented)  The method of claim 14, comprising:
applying the shield voltage to the bulk contact of the charge transfer transistor exhibiting a first voltage level at least partially responsive to a first relationship between the voltage at the first terminal of the charge transfer transistor and the voltage at the second terminal of the charge transfer transistor; and
applying the shield voltage to the bulk contact of the charge transfer transistor exhibiting a second voltage level at least partially responsive to a second relationship between the voltage at the first terminal of the charge transfer transistor and the voltage at the second terminal of the charge transfer transistor electrically coupled to an internal node of the charge pump cell.

16.	(Original)  The method of claim 15, comprising:
observing the first relationship at least partially responsive to a voltage level exhibited by the voltage at the first terminal of the charge pump cell being lower than a voltage level exhibited by the voltage at the second terminal of the charge pump cell.

17.	(Original)  The method of claim 15, comprising:
observing the second relationship at least partially responsive to a voltage level exhibited by the voltage at the second terminal of the charge pump cell being lower than a voltage level exhibited by the voltage at the first terminal of the charge pump cell.

18.	(Original)  The method of claim 14, the method comprising: 
applying the shield voltage to the bulk contact of the charge transfer transistor exhibiting a first voltage level at least partially responsive to a first relationship between a voltage at the first terminal of the charge transfer transistor and a voltage at a second terminal of the charge transfer transistor; and
applying the shield voltage to the bulk contact of the charge transfer transistor exhibiting a second voltage level at least partially responsive to a second relationship between the voltage at the first terminal of the charge transfer transistor electrically coupled to an output node of the charge pump cell and the voltage at the second terminal of the charge transfer transistor electrically coupled to an internal node of the charge pump cell,
wherein the first terminal of the charge transfer transistor is electrically coupled to the output node of the charge pump cell, and 
wherein the second terminal of the charge transfer transistor is electrically coupled to the internal node of the charge pump cell.

19.	(Original)  The method of claim 18, comprising:
observing the first relationship at least partially responsive to a voltage level exhibited by the voltage at the second terminal of the charge pump cell being higher than a voltage level exhibited by the voltage at the first terminal of the charge pump cell.

20.	(Original)  The method of claim 18, comprising:
observing the second relationship at least partially responsive to a voltage level exhibited by the voltage at the first terminal of the charge pump cell being higher than a voltage level exhibited by the voltage at the second terminal of the charge pump cell.

21.	(Currently Amended)  A device, comprising:
a charge pump; and
a control loop configured to regulate an output voltage of the charge pump, 
wherein the charge pump includes at least one charge transfer switch comprising:

a first transistor; 
an input node coupled with a first terminal of the first transistor; 
a first boost node coupled with a second terminal of the first transistor to boost a charge transferred from the input node to the first boost node via the first transistor; and
a circuit arranged to apply a voltage to a bulk contact of the first transistor responsive to a relationship between a voltage at a first terminal of the first transistor and a voltage at a second terminal of the first transistor
a further first transistor, wherein the input node coupled with a first terminal of the further first transistor; and
a second boost node coupled with a second terminal of the further first transistor to boost a charge transferred from the input node to the second boost node via the further first transistor, wherein the second boost node is different than the first boost node,
a further circuit arranged to apply a shield voltage to a bulk contact of the further first transistor at least partially responsive to a relationship between a voltage at the first terminal of the further first transistor and a voltage at the second terminal of the further first transistor,
wherein the first transistor coupled to alternately turn ON or OFF at least partially responsive to a voltage at the second boost node,
wherein the first further transistor coupled to alternatively turn ON or OFF at least partially responsive to a voltage the first boost node.

22.	(Original)  The device of claim 21, wherein the control loop comprises a negative feedback loop configured to regulate the output voltage of the charge pump by controlling a pumping signal responsive to which the charge pump is configured to operate.

23.	(Original)  The device of claim 21, wherein the charge pump comprises at least one charge pump cell and the control loop is configured to regulate the output voltage of the at least one charge pump cell by controlling a pumping signal responsive to which the at least one charge pump cell is configured to operate.

24.	(Original)  The device of claim 23, wherein the control loop is configured to control the pumping signal at least partially responsive to an observed output voltage of the at least one charge pump cell.

25.	(Original)  The device of claim 23, wherein the control loop is configured to control the pumping signal at least partially responsive to an observed output voltage of the charge pump.

26.	(Original)  The device of claim 21, wherein the charge pump comprises two or more charge pump cells and the control loop comprises two or more negative feedback loops that are individually configured to regulate respective output voltages of the two or more charge pump cells by controlling pumping signals responsive to which the two or more charge pump cells are configured to operate.

27.	(Original)  The device of claim 26, wherein the control loop is configured to control the pumping signals at least partially responsive to states of output voltages of respective ones of the two or more charge pump cells.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Firmansyah (US 2007/0096796) describes a high voltage charge pump with wide range of supply voltage. Liberti (US 11,073,857) describes a maximum voltage selector for power management applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896